1
2                                                                          JS-6
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                    EASTERN DIVISION
11
     EVANI ESCOBAR-MIRA,                             No. EDCV 19-1087-JAK-(MAA)
12
                                                     [PROPOSED]
13               Petitioner,
14                                                   ORDER DISMISSING PETITION
                       v.                            WITHOUT PREJUDICE
15
     KEVIN McALEENAN, Acting
16   Secretary OF THE Department of
     Homeland Security; WILLIAM
17   PELHAM BARR, Attorney General of
     the United States; THOMAS P. GILES,
18   Director of the Los Angeles Field
19   Office; JAMES AJANECKA, Warden
     of the Adelanto Detention Facility,
20
                 Respondents.
21
22
23         Petitioner Evani Escobar-Mira’s Petition for Writ of Habeas Corpus is hereby
24   dismissed without prejudice. Each party shall bear its own attorney’s fees, costs and
25   expenses.
26
27                    23 2019
     DATED: December ____,                              _                              _
                                                        HON. MARIA A. AUDERO
28                                                      United States Magistrate Judge
                                                 1
